Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 1 of 19                     PageID 136




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  TJM 64, INC.; T.J. MULLIGANS, INC.;            )
  RAB MEMPHIS, LLC; HADLEY’S PUB,                )
  INC.; TAVERN 018, INC.; BREWSKI’S              )
  SPORTS BAR AND GRILLE, LLC;                    )
  MURPHY’S PUBLIC HOUSE, INC.; and               )
  CANVAS OF MEMPHIS, LLC,                        )
                                                 )
         Plaintiffs,                             )
                                                 )        Case No. 2:20-cv-02498-JPM-tmp
  v.                                             )
                                                 )
  SHELBY COUNTY MAYOR, LEE                       )
  HARRIS; SHELBY COUNTY HEALTH                   )
  DEPARTMENT DIRECTOR, ALISA                     )
  HAUSHALTER; and SHELBY COUNTY                  )
  HEALTH OFFICER, BRUCE RANDOLPH,                )
                                                 )
         Defendants.                             )


   ORDER DENYING APPLICATION FOR TEMPORARY RESTRAINING ORDER



        This substantive due process and takings case is before the Court on Plaintiffs TJM 64,

 Inc., T.J. Mulligans, Inc., RAB Memphis, LLC, Hadley’s Pub, Inc., Tavern 018, Inc.,

 Brewski’s Sports Bar and Grille, LLC, Murphy’s Public House, Inc., and Canvas of Memphis,

 LLC’s (hereinafter collectively “Plaintiffs”) First Motion for Temporary Restraining Order

 (“TRO”), filed on July 15, 2020. (ECF No. 10.) Plaintiffs move the Court pursuant to

 Federal Rule of Civil Procedure 65 for a TRO preventing Defendants Shelby County Mayor

 Lee Harris, Shelby County Health Department Director Alisa Haushalter, and Shelby County

 Health Officer Bruce Randolph (referred to hereinafter as “Defendants” or “Shelby County”)
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 2 of 19                         PageID 137




 from enforcing the July 8, 2020 COVID-19 Closure Order issued by Defendants, which

 required the closure of Plaintiffs’ bars and limited service restaurants. (See ECF No. 10.)


        Defendants filed their Response on July 19, 2020. (ECF No. 16.) Defendants argue

 that “Plaintiffs fail to state a claim upon which relief can be granted . . . and do not meet the

 standard necessary for the issuance of a TRO.” (Id. at PageID 78.) Defendants also attached

 Executive Order No. 38 issued by the Governor of Tennessee to their Response. (ECF No.

 16-1.) Plaintiffs filed a Reply Brief on July 24, 2020. (ECF No. 18.)


        The Court held a video hearing on the Motion on July 27, 2020. Counsel for both

 Plaintiffs and Defendants were present. The Court heard testimony from the following

 individuals: Lee Thomas Adams, owner of TJM64, Inc., T.J. Mulligan’s, Inc., and RAB

 Memphis, LLC; Tiffany Michelle Brewer, owner of Brewski’s Sports Bar and Grille, LLC;

 Robert Coletta, owner of Canvas of Memphis, LLC; Richard Hale, Jr., owner of Hadley’s

 Pub, Inc.; Mike Nash, owner of Tavern 018, Inc.; Alisa Haushalter, Director of Shelby County

 Health Department; and David Allen Sweat, Deputy Director of the Shelby County Health

 Department & Epidemiology. (See Witness and Exs. List, ECF No. 21.) During the Hearing,

 Defendant also raised its Motion for Judgment as a Matter of Law under Federal Rule of Civil

 Procedure 50.


        For the reasons set forth below, Plaintiffs’ Motion for a TRO is DENIED.


 I. BACKGROUND

        This action was filed on July 13, 2020. (ECF No. 1.) Plaintiffs are the owners of

 several establishments licensed as limited service restaurants in Shelby County, Tennessee.

 (Id. ¶¶ 19–20.) On July 8, 2020, the Shelby County Health Department issued an order
                                                  2
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 3 of 19                        PageID 138




 requiring all “Bars/Limited Service Restaurants and Clubs” to shut down for forty-five days

 because of a spike in COVID-19 cases in Shelby County, TN. (Id. ¶¶ 15–16.) The Order

 allowed all other businesses to remain open, except (1) “Bars/Limited Service Restaurants and

 Clubs,” (2) “Adult Entertainment venues,” (3) schools, and (4) “[f]estivals, fairs, parades,

 large scale sporting events, and large-scale community events.” (Id. ¶ 17.) According to local

 regulation, a “Limited Service Restaurant” is a facility that “must not have total gross receipts

 of prepared foods in excess of 50% of their overall sales.” (Id. ¶ 18.) Plaintiffs allege that the

 July 8, 2020 Closure Order is an “Indefinite Closure” of Plaintiffs’ businesses. (Id. ¶ 22.)


        According to the Complaint, not all facilities that sell primarily alcohol have been

 required to close. (Id. ¶ 21.) Plaintiffs allege that bars, pubs, and restaurants on Beale Street

 and other “heavily trafficked ‘tourist’ areas of Memphis and Shelby County were untouched

 by the Order.” (Id.)


        Plaintiffs assert two constitutional violations: (1) the July 8, 2020 COVID-19 Closure

 Order (also known as Shelby County Health Directive 8) violates the Takings Clause of the

 Fifth Amendment, as a regulatory taking; and (2) the Order violates substantive due process

 under the Fourteenth Amendment. (Id. at PageID 5, 10.) Plaintiffs assert that the COVID-19

 Closure Order “prohibits all economically beneficial and profitable uses of the Plaintiffs’

 Tangible Property and Physical Location[,] [and that] [t]he entirety of the Plaintiffs’ property

 rights have been extinguished.” (Id. ¶ 33.) Plaintiffs allege that the Order “indiscriminately

 chose[] a small group of restaurant/bar owners whose businesses are predominately outside

 the curtilage of Memphis and Shelby County tourism centers.” (Id. ¶ 34.) Plaintiffs assert

 that the Order qualifies as a categorical taking under Lucas v. South Carolina Coastal Council,

 505 U.S. 1003, 1019 (1992), and, alternatively, qualifies as a regulatory taking under the

                                                 3
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 4 of 19                                      PageID 139




 framework established by Penn Central Transportation Co. v. New York City, 438 U.S. 104

 (1978). (Id. ¶¶ 37–45.)


          Plaintiffs’ substantive due process challenge alleges that the COVID-19 Closure Order

 is “capricious, irrational, arbitrary and abusive conduct which unlawfully interferes with the

 Plaintiffs’ liberty interests protected by the due process clause of the Fourteenth

 Amendment . . . .” (Id. ¶ 51.) Plaintiff appears to assert that the Defendants’ Order shocks the

 conscience and violates the Fourteenth Amendment’s protections against arbitrary and

 capricious government action. (See id. ¶¶ 51–58.)


          Plaintiffs seek compensatory damages for the allegedly unlawful takings and for the

 violation of Plaintiffs’ substantive due process rights, a declaratory judgment finding the

 COVID-19 Closure Order unconstitutional in violation of the Fifth and Fourteenth

 Amendments of the Constitution, a permanent injunction preventing Defendants from

 enforcing the Order until a mechanism is put in place to provide Plaintiffs compensation for

 their forced closures, and attorney’s fees. (Id. at PageID 12–13, Prayer for Relief, ¶¶ 1–6.)


          On July 24, 2020, the Shelby County Health Department also issued an updated

 COVID-19 Closure Order, entitled Shelby County Health Department Directive 9. 1 (See Hr’g

 Ex. 13.) Directive 9 applies to Plaintiffs in the same manner as the July 8, 2020 COVID-19

 Closure Order, but additionally imposes restrictions on some full-service restaurants. (See id.)




          1
            For purposes of this Order, the Court will refer to the Order referenced in Plaintiff’s Complaint, the
 July 8, 2020 Closure Order. The Court’s reasoning and analysis applies equally to the subsequent July 24, 2020
 Order, as the Order is virtually identical in the way it impacts Plaintiffs.

                                                         4
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 5 of 19                         PageID 140




 II.    LEGAL STANDARD


        A TRO is an “extraordinary remedy ‘designed to preserve the relative positions of the

 parties until a trial on the merits can be held.’” Thomas v. Schroer, 116 F. Supp. 3d 869, 874

 (W.D. Tenn. 2015) (quoting Tenn. Scrap Recyclers Ass’n v. Bredesen, 556 F.3d 442, 447 (6th

 Cir. 2009)); see also Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981) (“The purpose of

 a preliminary injunction is merely to preserve the relative positions of the parties until a trial

 on the merits can be held.”) In deciding whether to issue a TRO, the Court considers four

 factors: (1) “whether the movant has shown a strong likelihood of success on the merits”; (2)

 “whether the movant will suffer irreparable harm if the injunction is not issued”; (3) “whether

 the issuance of the injunction would cause substantial harm to others”; and (4) “whether the

 public interest would be served by issuing the injunction.” Overstreet v. Lexington-Fayette

 Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002) (citing Leary v. Daeschner, 228 F.3d

 729, 736 (6th Cir. 2000)). “These factors are not prerequisites, but are factors that are to be

 balanced against each other.” Id. (citing United Food & Comm. Workers Union, Local 1099

 v. Sw Ohio Reg’l Transit Auth., 163 F.3d 341, 347 (6th Cir. 1998)). The moving party bears

 the burden of proving the necessity of a TRO. Thomas, 116 F. Supp. 3d at 874 (citing

 Stenberg v. Cheker Oil Co., 573 F.2d 921, 925 (6th Cir. 1978)). The district court should only

 grant the request for a TRO if the “movant carriers his or her burden of proving that the

 circumstances clearly demand it.” Id. (citing Leary, 228 F.3d at 739).


 III.   ANALYSIS


        A. Likelihood of Success on the Merits


                1. Fourteenth Amendment Substantive Due Process


                                                  5
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 6 of 19                         PageID 141




        Plaintiffs, as stated supra, allege that Defendants’ July 8, 2020 COVID-19 Closure

 Order constitutes arbitrary and capricious government conduct. See supra Sec. II. The global

 COVID-19 pandemic warrants special consideration. It is well settled that “a community has

 the right to protect itself against an epidemic of disease which threatens the safety of its

 members.” Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905). “All agree that the police

 power retained by the states empowers state officials to address pandemics such as COVID-19

 largely without interference from the courts.” League of Ind. Fitness Facilities and Trainers,

 Inc. v. Whitmer, No. 20-1581, 2020 WL 3468281, at *2 (6th Cir. June 24, 2020) (citing

 Jacobson, 197 U.S. at 29) (unpublished). Courts from across the country have reaffirmed the

 historical principle that states and municipalities are granted broad powers to combat the

 spread of dangerous communicable diseases. See S. Bay Un. Pentecostal Church v. Newsom,

 --- U.S. ----, 140 S. Ct. 1613, 1613 (May 29, 2020) (Mem.) (Roberts, C.J., concurring) (noting

 that “[the State’s] latitude must be especially broad” to combat the COVID-19 pandemic); see

 also Whitmer, 2020 WL 3468281, at *2 (collecting cases addressing the states’ broad police

 powers to combat the spread of the COVID-19 virus).


        The state’s power to regulate during a pandemic is not without its limits. See

 Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610, 615 (6th Cir. 2020). The standard of

 review applicable to a state or local government’s promulgation of a public health related

 closure order depends on the right allegedly infringed upon by the order. See Whitmer, 2020

 WL 3468281, at *1 (“Some [COVID-19 orders] involve individual rights for which precedent

 requires courts to apply a heightened level of scrutiny . . . .”); compare Beshear, 957 F.3d at

 614–15 (applying strict scrutiny to order infringing on free exercise of religion), with, Tex.




                                                  6
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 7 of 19                         PageID 142




 Democratic Party v. Abbott, 961 F.3d 389 (5th Cir. 2020) (applying rational basis review to a

 voting restriction case where the “plaintiffs’ fundamental right is not at issue”).


        Plaintiffs assert a Fourteenth Amendment challenge on the grounds that the Shelby

 County Government’s actions are arbitrary and capricious. The Court is required to apply a

 deferential standard, looking to whether the Defendants’ action in adopting their COVID-19

 Order was undertaken in an “arbitrary, unreasonable manner,” or through “arbitrary and

 oppressive regulations[.]” Local Spot, Inc. v. Lee, No. 3:20-cv-00421, 2020 WL 3972747, at

 *2 (M.D. Tenn. July 14, 2020). A law involving public health emergencies will only be

 struck down if it has “no real or substantial relation to those objects, or is beyond all question,

 a plain, palpable invasion of rights secured by the fundamental law.” Jacobson, 197 U.S. at

 31; see also Whitmer, 2020 WL 3468281, at *1 (noting that many actions challenging

 COVID-19 closures orders “involve executive actions that, by precedent, are viewed only

 through the lens of a very modest, or ‘rational basis,’ standard of review”).


        Plaintiffs’ substantive due process challenge is unlikely to succeed on the merits.

 First, given the deferential review applicable to public health orders and based on the record

 before the Court, Shelby County’s decision to close certain bars and restaurants is not

 “arbitrary and capricious” or “unreasonable.” Defendants weighed the risks posed by

 increasing numbers of COVID-19 cases in Shelby County against the risks posed to

 businesses. Defendants’ actions reflect a concerted effort to respond reasonably to a pressing

 health crisis. The distinction made between certain restaurants and those like Plaintiffs, which

 only gross less than 50% of their sales from food sales, and those which receive over 50% of

 their gross revenue from food sales, has a “real or substantial relation” to preventing the

 spread of COVID-19 within Shelby County. Jacobson, 197 U.S. at 31. Both Defendant

                                                  7
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 8 of 19                            PageID 143




 Haushalter’s and Deputy Director Sweat’s testimony indicate that the decision to close bars

 and limited service restaurants was based on significant input from the Center for Disease

 Control (“CDC”) and CDC public health Rear Admiral Jonathan Mermin. Rear Admiral

 Mermin led a crisis response team deployed to Memphis to provide guidance and assistance to

 Shelby County in formulating the Health Department’s response to increasing COVID-19

 cases including the Department’s July 8, 2020 Closure Order.


        The 50% food sales cut-off is used by Tennessee law to differentiate between “limited

 service restaurants” and other restaurants for purposes of health licensures. See Tenn. Code

 Ann. § 57-4-102(22)(A)(iii). The Tennessee Code does not provide for the licensure of

 “bars.” (ECF No. 16 at PageID 81.)


        Defendants have provided testimony from Director Haushaulter and Deputy Director

 Sweat that limited service restaurants 2 pose a greater risk for the spread of the COVID-19

 virus than other restaurants. Defendants cite literature from the California Health Department

 to support their position that “[b]ars present unique risks and challenges (greater and different

 than the risks posed in other types of restaurants or service venues) to the Health Department

 and the community in attempting to contain the spread of the disease.” (Id. at PageID 79.)

 Taken together, Defendants have demonstrated that using the 50% food sales mark as a rubric

 for closing bars is not arbitrary and capricious but is reasonably related to the legitimate

 government goal of combatting the spread of the COVID-19 virus in Shelby County.


        Under Tennessee law, the 50% criterion does not apply to certain bars and restaurants

 located in historic districts, such as the Beale Street historic district. See Tenn. Code Ann.



        2
            The terms “limited service restaurants” and “bars” may be used interchangeably.

                                                        8
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 9 of 19                        PageID 144




 § 57-4-102(30)(C)(i). (See ECF No. 16 at PageID 81–82.) Those exempted businesses are

 licensed as restaurants under Tennessee health regulations, regardless of whether they exceed

 the 50% criterion distinguishing restaurants from limited service restaurants. See id.

 Plaintiffs argue that this distinction between Beale Street bars and restaurants and their bars

 and limited service restaurants is arbitrary and capricious. Defendants have provided practical

 justifications for relying on this distinction. Defendants contend that it would be

 “impractical” to assess on a case-by-case basis whether bars or restaurants, including those

 listed as restaurants for purposes of state licensing on Beale Street, would meet the 50%

 threshold:


        [Such a measure] would require the [Shelby County] Health Department to
        expend its limited resources in the middle of a global pandemic to audit
        businesses to determine whether the bulk of their sales are alcohol-related, to
        conduct on-site inspections of the businesses to determine whether their
        physical layouts and menus are consistent with some definition of a ‘bar,’ and
        to revisit those sites on a routine basis to check for changes.

 (Id. at PageID 82.) The testimony of Director Haushaulter and Deputy Director Sweat

 demonstrates that Plaintiffs’ suggested bar-by-bar, restaurant-by-restaurant evaluation would

 be overly burdensome on a Shelby County Health Department that has deployed all of its

 resources to combat the coronavirus.


        The role of the Court is not to second guess whether Defendants made the right

 decision in using this 50% food sales distinction. The Court’s role is to determine whether

 Defendants’ decision is reasonably related to the legitimate government goal of fighting the

 COVID-19 virus. See Whitmer, 2020 WL 3468281, at *3 (“[T]he Governor’s order need not

 be the most effective or least restrictive measure possible to attempt to stem the spread of

 COVID-19. Shaping the precise contours of public health measures entails difficult line-


                                                 9
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 10 of 19                          PageID 145




 drawing. Our Constitution wisely leaves that task to officials directly accountable to the

 people.” (internal citations omitted)). Shelby County’s Order is reasonably related to the

 legitimate government goal of fighting the COVID-19 virus.


           Finally, although Plaintiffs argued at the Hearing that no scientific studies or data

 backed Defendants’ decisions, the Fourteenth Amendment’s arbitrary and capricious standard

 does not require such data-driven, scientifically rigorous decision-making from local officials.

 See Whitmer, 2020 WL 3468281, at *3 (“Whether the Governor’s Order is unsupported by

 evidence or empirical data in the record does not undermine her decision, at least as a legal

 matter.” (internal quotation marks omitted)). Instead, the Constitution only requires that

 Defendants’ decisions be based on “‘rational speculation’ that offers ‘conceivable support’ for

 the [Defendants’] order.” Id. (quoting FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313–15

 (1993)). In the instant case, Defendants based their decision on the “rational speculation” that

 the activities generally associated with “limited service restaurants” pose a significant and

 unique risk of spreading the COVID-19 virus among the community, a “rational speculation”

 shared by health officials from the CDC. The testimony was that the consumption of alcohol

 in bars lowers patrons’ inhibitions, which makes it more difficult to properly social distance

 and follow the recommended health guidelines designed to combat the spread of the COVID-

 19 virus. Additionally, activities traditionally associated with bars, such as karaoke, live

 music, and other related activities all present a greater risk of spreading the COVID-19 virus.

 Shelby County’s justification for its COVID-19 Closure Order therefore passes constitutional

 muster.




                                                   10
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 11 of 19                         PageID 146




        In summary, Plaintiffs have not shown that they are likely to succeed on the merits on

 their Fourteenth Amendment substantive due process challenge to the July 8, 2020 COVID-19

 Closure Order. This factor weighs strongly against granting a TRO.


                2. Plaintiffs’ Fifth Amendment Takings Clause Claim


        Plaintiffs assert that they are likely to succeed on the merits of their Takings Clause

 claim. (See Mem. in Support of Mot. for TRO, ECF No. 10-6 at PageID 62.) In their

 Complaint, Plaintiffs assert that the COVID-19 Closure Order is a regulatory taking under

 either the “total takings” line of cases following Lucas or under the balancing test for

 regulatory takings under Penn Central. (Compl., ECF No. 1 ¶¶ 37–45.)


         The Fifth Amendment Takings Clause provides that private property shall not “be

 taken for public use, without just compensation.” U.S. Const. amend. V. “The purpose of

 forbidding uncompensated takings of private property for public use is ‘to bar Government

 from forcing some people alone to bear public burdens, which, in all fairness and justice,

 should be borne by the public as a whole.” Connolly v. Pension Benefit Guar. Corp., 475

 U.S. 211, 277 (1986) (quoting Armstrong v. United States, 364 U.S. 40, 49 (1960)).


        There are two recognized categories of takings: (1) physical takings and (2) regulatory

 takings. See Waste Mgmt. v. Metro Gov’t, 130 F.3d 731, 737 (6th Cir. 1997). Plaintiffs’ case

 does not implicate a physical taking, as the Government has not physically occupied

 Plaintiffs’ limited service restaurants as a result of the July 8, 2019 COVID-19 Closure Order.


        There are two lines of cases that discuss where to draw the line between legitimate

 government regulation and regulatory takings. One line involves categorical takings, whereby

 a regulation “deprives an owner of ‘all economically beneficial uses’ of his land.” Tenn.

                                                11
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 12 of 19                       PageID 147




 Scrap Recyclers Ass’n v. Bredesen, No. 2:08-cv-2073, 2008 WL 6708174, at *9 (W.D. Tenn.

 June 3, 2008) (quoting Tahoe–Sierra Pres. Council v. Tahoe Reg’l Planning Agency, 535 U.S.

 302, 330 (1992)) (emphasis in original). A categorical taking occurs “in the extraordinary

 circumstance when no productive or economically beneficial use of land is permitted” by the

 regulation or ordinance. Lucas, 505 U.S. at 1017 (emphasis in original).


        A regulatory taking occurs when the government regulates the use of property and

 “engages in . . . essentially ad hoc, factual inquiries . . . .” Tenn. Scrap, 2008 WL 6708174, at

 *9 (quoting Penn. Cent., 438 U.S. at 124) (internal quotation marks omitted). The Supreme

 Court has identified three factors to consider when determining whether a regulatory taking

 has occurred: “(1) the economic impact of the regulation on the claimant; (2) the extent to

 which the regulation has interfered with distinct investment-backed expectations; and (3) the

 character of the government action.” Id. (citing Penn. Cent., 438 U.S. at 124). Although the

 government has the right to regulate property and property use, a “regulation [that] goes too

 far . . . will be recognized as a taking.” Id. (citing Penn. Coal Co. v. Mahon, 260 U.S. 393,

 414 (1922)).


        Plaintiffs are unlikely to succeed on the merits of their claim to the extent they claim

 that the COVID-19 Closure Order will result in a total loss of their properties’ value. A total

 loss only occurs if the property has no productive or economically beneficial use. See Lucas,

 505 U.S. at 1017. Plaintiffs have not shown that their properties have lost all economic value.

 The Court does not mean to downplay the dire economic situations facing Plaintiffs’

 businesses. The testimony of the owners of these businesses indicates that Plaintiffs will

 likely be out of businesses by August or September. The owners’ testimony also indicates

 that it would be financially impractical to operate curbside or takeout food and beverage

                                                12
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 13 of 19                       PageID 148




 services. Each owner testified that they would lose money if they offered such services. That

 said, their voluntary decision not to pursue other business alternatives such as take-out or

 delivery options that would comply with the Closure Order prevents them from demonstrating

 that they have suffered a total loss. See McCarthy v. Cuomo, No. 20-cv-2124 (ARR), 2020

 WL 3286530, at *5 (E.D.N.Y. June 18, 2020). While it may not accord with Plaintiffs’ pre-

 pandemic financial plans to operate their businesses in ways the Order allows, it does not

 follow that the Closure Order has necessarily stripped Plaintiffs’ businesses of all their value.


        The Supreme Court has cautioned that a regulation which does not deprive the owners

 of all the economic value in their property must be analyzed under the multi-factor analysis

 set forth by Penn Central. See Tahoe–Sierra, 535 U.S. at 302. The Court therefore turns to

 the Penn Central multi-factor analysis. Upon application of these factors, the Court finds that

 Plaintiffs are unlikely to demonstrate the COVID-19 Closure Order qualifies as a regulatory

 taking. Although the first and second Penn Central factors support Plaintiffs, the third factor

 does not and outweighs the other two factors.


        It is undeniable that the COVID-19 Order will have a significant, detrimental impact

 on the Plaintiffs’ businesses. Each of the Plaintiffs’ owners’ affidavits demonstrates as much.

 (See ECF Nos. 10-1, 10-2, 10-3, 10-4, 10-5.) The owners of the Plaintiff bars and restaurants

 testified that the Closure Order jeopardizes the short-term and long-term survival of their

 businesses. The value of Plaintiffs’ commercial properties rests in their ability to generate

 profits through on-site alcohol and food sales, which are completely suspended by the

 COVID-19 Closure Order. As stated supra, these businesses will likely be out of business in

 the next two to three months if the Closure Order remains in effect. Such disastrous economic

 consequences favor a finding that the Closure Order constitutes a regulatory taking.

                                                 13
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 14 of 19                     PageID 149




        Plaintiffs’ reasonable investment-backed expectations also support a finding that

 Defendants’ COVID-19 Order qualifies as a regulatory taking. Plaintiffs invested in their

 businesses and properties for the purpose of owning and operating clubs, restaurants and bars.

 Most of these restaurants are small neighborhood bars and restaurants that derive their profits

 from in-person patronage. It is true that in highly regulated industries an owner’s investment-

 backed expectation in their business will be tempered by the possibility of regulatory changes

 over the years. See Elmsford Apartment Associates, LLC v. Cuomo, No. 20-cv-4062 (CM),

 2020 WL 3498456, at *9 (S.D.N.Y. June 29, 2020) (“[R]easonable investment-backed

 expectations cannot extend to absolute freedom from public program[s] adjusting the benefits

 and burdens of economic life to promote the common good.” (quoting Penn Cent., 438 U.S. at

 124) (internal quotation marks omitted)); see also Connolly v. Pension Ben. Guar. Corp., 475

 U.S. 211, 227 (1986) (“Those who do business in the regulated field cannot object if the

 legislative scheme is buttressed by subsequent amendments to achieve the legislative end.”

 (quoting FHA v. The Darlington, Inc., 358 U.S. 84, 91 (1958)) (internal quotation marks

 omitted)).


        The COVID-19 Order issued by Defendants is not a “subsequent amendment[] to

 achieve the legislative end[s]” of health code regulations imposed on bars and restaurants.

 The COVID-19 Order, and COVID-19 restrictions generally, are about limiting the spread of

 communicable disease in close quarters. They are unrelated to health restrictions already

 imposed on restaurants by local and state health codes. The July 8, 2020 and July 24, 2020

 Closure Orders therefore interfere in a significant way with Plaintiffs’ investment-backed

 expectations in their properties, despite their status as highly regulated entities.




                                                  14
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 15 of 19                        PageID 150




        The character of Defendants’ actions and the context in which Defendants find

 themselves, here facing a national public health emergency, cut strongly against a finding that

 the COVID-19 Closure Orders amount to regulatory takings. The Takings Clause does not

 render every government action a taking just because it has a detrimental effect on the

 owner’s property; the text of the Takings Clause dictates that a regulatory action will only

 constitute a taking, and thus require just compensation, when the property is being taken for

 the “public use.” See United States v. Droganes, 728 F.3d 580, 591 (6th Cir. 2013) (noting

 that the state’s seizure of property was an exercise of its “police power” and did “not

 constitute a ‘public use’” (quoting Innovaire Aviation, Ltd. v. United States, 632 F.3d 1336,

 1341 (Fed. Cir. 2011))); see also AmeriSource Corp. v. United States, 525 F.3d 1149, 1152

 (Fed. Cir. 2008) (“The [Takings] [C]lause does not entitle all aggrieved owners to

 recompense, only those whose property has been taken for a public use.”); Lech v. Jackson,

 791 F. App’x 711, 719 (10th Cir. 2019) (agreeing with the Federal Circuit that if a

 government’s exercise of power to rid an individual of property is not pursuant to its power of

 eminent domain but some other police power, the Takings Clause is not implicated). As the

 Supreme Court has reiterated, “[L]and-use regulation does not effect a taking if it

 ‘substantially advance[s] legitimate state interests . . . .’” Lucas, 505 U.S. at 1024 (quoting

 Nollan v. California Coastal Comm’n, 438 U.S. 825, 834 (1987)). Where a state “reasonably

 conclude[s] that ‘the health, safety, morals, or general welfare’ would be promoted by

 prohibiting particular contemplated uses of land,” the state is not required to provide just

 compensation to the citizens affected by the regulation. Penn Cent., 438 U.S. at 125.


        As stated supra, Defendants, in promulgating the July 8, 2020 Order were acting

 pursuant to their broad police powers to address public health concerns during a national,


                                                 15
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 16 of 19                        PageID 151




 state, and local pandemic. See supra Sec. III.A. Defendants’ promulgation of the July 8,

 2020 COVID-19 Closure order was not for a “public use” but was instead a valid exercise of

 the broad police powers bestowed upon state and local officials to prevent detrimental public

 harms by restricting Plaintiffs’ use of their property. It is unlikely that such action would

 require compensation under the Takings Clause.


        There are also practical reasons supporting this finding. Labeling Defendants’ Order a

 taking would require the state to compensate every individual or property owner whose

 property use was restricted for the purpose of protecting public health. This would severely

 limit the state’s especially broad police power in responding to a health emergency.

 Constraining such government actions would exceed the scope of the Takings Clause by

 “transform[ing] [the] principle [that ‘all property in this country is held under the implied

 obligation that the owner’s use of it shall not be injurious to the community’] to one that

 requires compensation whenever the state asserts its power to enforce it.” Keystone

 Bituminous Coal Ass’n v. DeBenedictis, 480 U.S. 470, 492 (1987) (quoting Mugler v.

 Kansas, 123 U.S. 623, 665 (1887)).


        On balance, the Court finds that Defendants’ need to effectively and quickly respond

 to the COVID-19 pandemic by promulgating the July 8, 2020 Closure Order outweighs any

 other considerations warranting a finding that the Order amounts to a taking. Thus, Plaintiffs

 are unlikely to succeed on the merits of their takings claim.


        B.      Whether the movant will suffer irreparable harm if the TRO is not issued


        Plaintiffs have demonstrated through their affidavits and testimony that they will

 suffer irreparable harm if the TRO is not issued and the COVID-19 Orders remain in effect.


                                                 16
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 17 of 19                          PageID 152




 All testified that their businesses are closed as a result of the Order. Some of the Plaintiffs, if

 not all, will have to close their businesses for good if the Order remains in place for a

 protracted period. Plaintiffs testified at the Hearing that they cannot viably operate a curbside

 pickup or take-out business as allowed by the Closure Order. Operating in that manner would

 only increase these losses (they cannot cover the required operating costs) and hasten their

 demise. None of the Plaintiffs testified that they have been able to take part in either federal

 or state programs to alleviate the effects of the COVID-19 pandemic. The record is

 uncontroverted that Plaintiffs will suffer devastating economic injury if the Closure Orders

 remain in effect. This factor weights in favor of Plaintiffs.


        C.      Whether the issuance of the TRO would cause substantial harm to others and

        whether the public interest would be served by granting the TRO


        Enjoining enforcement of the Health Department’s COVID-19 Closure Orders would

 likely cause substantial harm to other members of the community and would not be in the

 public interest. Preventing Defendants from enforcing the Order would present a risk of

 serious public harm and foster the continued spread COVID-19 virus by allowing the Plaintiff

 limited service restaurants to remain open.


        The Court is not in the best position to make public health decisions. Nor is the Court

 tasked with making these decisions. It is the Shelby County Health Department’s role to

 decide whether public health would be best served by the continued closure of each category

 of bars and restaurants in Shelby County, Tennessee. See Whitmer, 2020 WL 3468281, at *4

 (“The decision to impose [costs related to a government’s pandemic response] rests with the

 political branches of government . . . .”); see also Talleywhacker, Inc. v. Cooper, --- F. Supp.


                                                  17
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 18 of 19                      PageID 153




 3d ----, 2020 WL 3051207, at *14 (E.D.N.C. June 8, 2020) (“[W]here defendant has taken

 intricate steps to craft reopening policies to balance the public health and economic issues

 associated with the COVID-19 pandemic, while recognizing the continued severe risks

 associated with reopening, and where neither the court nor plaintiffs are better positioned to

 second-guess those determinations, the public interest does not weigh in favor of injunctive

 relief.”).


         The Court recognizes the burden that the Closure Order places on Plaintiffs’

 businesses. The Sixth Circuit recently discussed the issue in Independent League of Fitness

 Facilities and Trainers, Inc. v. Whitmer:

         We sympathize deeply with the business owners and their patrons affected by
         the Governor’s Order. Crises like COVID-19 can call for quick, decisive
         measures to save lives. Yet those measures can have extreme costs—costs that
         often are not borne evenly. The decision to impose those costs rests with the
         political branches of government, in this case, Governor Whitmer.

 2020 WL 3468281, at *4. The decision to impose extreme costs on Plaintiffs in the name of

 public health rests in the hands of Defendants. As such, the costs imposed on Plaintiffs by the

 local government’s Closure Order can only be remedied by local government through its

 executive and legislative branches. It is not a matter for the Court.


         On balance, the Court finds that three of the four factors of the TRO analysis weigh

 against granting the TRO. Given that Plaintiffs are unlikely to succeed on the merits of their

 constitutional claims and given the potential public health consequences of allowing Plaintiffs

 to continue to operate their businesses unfettered by Shelby County Government public safety

 and health regulations, the issuance of a TRO preventing the enforcement of the COVID-19

 Closure Order is not appropriate in this case. The Court must therefore deny the Motion.



                                                18
Case 2:20-cv-02498-JPM-tmp Document 22 Filed 07/29/20 Page 19 of 19                  PageID 154




 IV.   CONCLUSION


       For the reasons set forth above, Plaintiffs’ Motion for a Temporary Restraining Order

 is DENIED.


       SO ORDERED, this 29th day of July, 2020.

                                                      /s/ Jon P. McCalla
                                                    JON P. McCALLA
                                                    UNITED STATES DISTRICT JUDGE




                                             19
